On Application for Rehearing.
WEBER, C. J.
A petition for rehearing has been filed. Hon. James F. Ailshie, of Idaho, who made an unusually strong oral argument and whose brief on appeal covered every phase of the case, has reargued the issues. Hon. Thomas Marioneaux has also presented an illuminating brief. Both counsel disagree with our position, which is stated by Judge Marioneaux to be:
“In order to ascertain whether the error assigned upon appeal in a criminal case is prejudicial, the court will examine the testimony, and if it is clearly satisfied of the defendant’s guilt, and is further satisfied that in the absence of the errors complained of the verdict of the jury would not have been different, such errors are not sufficient to call for a reversal of the judgment.”
In our judgment the foregoing statement of counsel is too broad. As we view it, in order to hold an error harmless, this court should be satisfied that, in the absence of the errors complained of, the verdict of the jury should not have been different, and that as reasonable men, under the evidence, they ought not to have found any other verdict than that of guilty. The above may be said to be the general.rule that has been well established in this jurisdiction, and particularly since the amendment of 1915 relating to the practice and procedure in criminal cases by which it is provided that—
*416“After hearing an appeal, the court must give judgment without regard to errors or defects which have not resulted in a miscarriage of justice. If error has been committed it shall not he presumed to have resulted in a miscarriage of justice. The court must be satisfied that it has that effect before it is warranted in reversing the judgment.” Comp. Laws Utah 1917, § 9231.
Miscarriage of justice has been interpreted (State v. Cluff, 48 Utah, 102, 158 Pac. 701) to mean the deprivation of a substantial right. To deprive an accused of the right of jury trial, to compel him to be tried before a prejudiced jury, as was done in Scribner v. State, 3 Okl. Or. 601, 108 Pac. 422, 35 L. R. A. (N. S.) 985, cited by counsel, and other errors that might be mentioned, would be the deprivation of such a right as would ipso facto compel a reversal, regardless of the amount and force of the incriminating evidence; but when applied to errors in instructions, errors in the exclusion and admission of evidence, where the excluded or admitted evidence is of such a nature that it ought not to have affected the minds of reasonable men, misconduct on the part of prosecuting attorneys, and such errors as are referred to in the opinion in this case, it is not error alone that authorizes this court to reverse a conviction, but, as stated in Ford v. State (Okl. Cr. App.) 212 Pac. 444, “error plus injury.” Error that may be substantial in a doubtful case may be entirely insufficient for reversal when guilt is clearly proved. When error appears in the record, the burden is upon the defendant to show that he was wronged — that the defense was so much injured thereby or the prosecution so much strengthened that the verdict of guilty would probably not have been rendered had the error not been committed. To this effect have been numerous decisions of this court.
In State v. Seymour, 49 Utah, 285, 163 Pac. 789, it is said:
“It may also be the case that, although the court has erred in the particular now under consideration, yet the record may disclose that no prejudice resulted. Such is, however, not the case here. In this case the jury, upon the whole evidence, could well hare found the defendant not guilty. The errors in the charge pointed out were therefore very prejudicial.”
In State v. Overson, 55 Utah, 230, 185 Pac. 364, it is said:
“Were the evidence of guilt in this case so clear that no other *417verdict than that of guilty could have been found in reason, we might possibly consider the instruction referred to as being erroneous, without being prejudicial to the defendant; but a careful consideration of all the evidence disclosed by the record convinces us that the instruction given was prejudicial to defendant, and that it probably prevented the jury from giving the evidence that fair and impartial consideration to which the accused was entitled.”
The same thought is expressed in State v. Nell, 59 Utah, 68, 202 Pac. 7, where it is said:
“No hard and fast rule can be invoked as to when error is prejudicial. It depends upon the circumstances of each particular case. What may be prejudicial error in a case in which the evidence for the state is not strong — in what is sometimes termed a ‘close case’ — may be entirely harmless and without prejudicial effect when the evidence of guilt is clear and convincing.”
In State v. Siddoway, 61 Utah, 189, 211 Pac. 968, it is said:
“A careful consideration of all the evidence compels the conclusion that the result in this case could not have been otherwise, regardless of the errors assigned.”
Referring to the statement in the opinion in this case that “error, when it occurs in a criminal case, is not presumed to be prejudicial in this state,” Judge Ailshie says in his brief accompanying the petition for rehearing:
“Apparently the cases in which the court has considered the rule of presumptions has taken this advanced, if not extreme, position, that the court will presume that no prejudice resulted, have been cases of sentence to imprisonment only.”
The doctrine criticised is in effect enunciated in State v. Thorne, 41 Utah, 414, 126 Pac. 286, Ann. Cas. 1915D, 90. See, also, 17 C. J. p. 272, § 3600.
It is urged by counsel that the constitutional rule is that an appellate court has no authority to weigh the evidence in any case or for any purpose except to see, where a verdict of guilty has been rendered, that there is substantial evidence in the record on which it may rest.
If we are to follow our own decisions, as well as those of at least one-half of the American courts of last resort, how are we to ascertain whether error is prejudicial without an examination of the record? It is not for the purpose of the determination of defendant’s guilt that the rec*418ord *417*418is examined, but to determine whether the alleged error has, as a matter of law, deprived the defendant of a substantial right, to his injury. Have we a right to examine the record and weigh the evidence only when the result will be in favor of the accused ?
“On what argument is it shown that it is perfectly proper, in an administrative point of view, to weigh every particle of the evidence for the purpose of setting aside a verdict, and, at the same time, impossible to estimate the probative force of the particular piece of evidence improperly admitted or excluded, for the purpose of seeing that it is not necessary to nullify the verdict?” 1 Chamberlayne, Modern Evidence, § 326, p. 421.
Many, though not all, appellate courts do examine evidence in criminal eases for the purpose of ascertaining whether any misdirection of the jury or the improper admission or rejection of evidence has resulted in a miscarriage of justice. In Brown v. State, 9 Okl. Or. 382, 132 Pac. 359, a murder case, it is said:
“In view of the entire record in this case, the testimony of appellant was a libel on common sense and reason and was properly rejected by the jury. Appellant’s evidence was simply unbelievable. We therefore find, from an inspection of the entire record, that appellant was not and could not reasonably have been injured by the error in the charge of the court above complained of.”
In Allen v. State, 13 Okl. Cr. 395, 164 Pac. 1002, L. R. A. 1917F, 210, another murder case, the court says:
“Where the evidence is so conclusive and convincing of the guilt of the defendant of the degree of crime of which the jury found him guilty, before this court may set such a judgment of conviction aside it must clearly appear that the defendant has been deprived of some constitutional or statutory right, or that the errors complained of have probably 'resulted in a miscarriage of justice. In this case, it is our firm conviction, not only that there has been no miscarriage of justice, or that the defendant has been deprived of any of his constitutional or statutory rights, but also that the conviction of murder received at the hands of the jury was the only honest verdict which an intelligent and unbiased jury could have found under the evidence.”
In People v. Nakis, 184 Cal. 105, 193 Pac. 92, also a murder case, it is said:
“After a careful review of the evidence adduced upon the whole *419case, we are of the opinion that the verdict found hy the jury was not the result of prejudice and was uninfluenced hy any of the errors or irregularities complained of. People v. Lawlor, 21 Cal. App. 63, 181 Pac. 63.”
California bas a constitutional provision similar to onr statute regarding errors occurring during criminal trials. In People v. Lawlor, 21 Cal. App. 63, 131 Pac. 63, it is said:
“While this provision of the Constitution is far from being self-explanatory of its scope and effect, and although it has never been construed and applied by our Supreme Court, plainly the purpose of its adoption was to expedite and make certain the administration of justice hy rendering of no avail, upon appeal to this court, errors occurring during the trial of a criminal case, either in the charge of the trial court or as to any matter of pleading or procedure which cannot he fairly said, upon a: review of the evidence in the entire case, to have resulted in a miscarriage of justice. In other words, the rule formerly in vogue that prejudice is presumed to have resulted to a defendant from any substantial error or irregularity occurring during the course óf a criminal trial has been effectively abrogated by the constitutional provision under consideration, -which, as we read it, declares that, where error or irregularity appears in the conduct of a trial, it is the duty of the appellate court to examine the evidence upon the whole case, and, if possible, ascertain therefrom whether or not the error or irregularity complained of did in fact operate to the injury of the defendant to the extent that it may be justly said that his conviction was a miscarriage of justice. In order to comply with the mandate of the Constitution, there is no escape from the conclusion, it seems to us, that we are called upon and compelled to weigh the evidence upon which the conviction was had, and then decide whether or not the error or irregularity complained of had the effect indicated. If these views he correct, then it must follow that where, in any given case, it appears to the satisfaction of this court, from a reading of the evidence adduced upon the whole case, that the verdict found by the jury was just, and would have been the same notwithstanding the error or irregularity complained of, a new trial will not be ordered.”
Our position is sustained by tbe preponderance of modem authority, both American and English, and it is useless to cite further authorities.
Counsel criticise the statement in the opinion relating to the testimony of the witness Zimmerman and its effect upon the jury. We appreciate the force of the criticism and confess error in that regard. As the statement in no way af-*420fe,cts nor can affect onr conclusion, it will be eliminated from the opinion and will be omitted from the official opinion as published.
It is contended with much plausibility that it cannot be presumed that, if no error had been committed by the trial court and the improper evidence had not been allowed, the jury would have all agreed on inflicting the death penalty. As we stated in the opinion, the evidence of defendant’s guilt is conclusive. Not a single mitigating circumstance appears in the record. Only maudlin sentimentality could induce any juror convinced of defendant’s guilt to favor clemency. It is true, a juror may arbitrarily and without reason oppose the infliction of the death penalty upon a defendant whose guilt of murder in the first degree has been established, but he cannot rightfully do so without some substantial reason.
Defendant was guilty of an atrocious murder — one of the most brutal in criminal history — and we are unable to conceive how the jury could have recommended a mitigation of the extreme penalty though the record had been free from flaw or error. As said in People v. Rollins, 179 Cal. 793, 179 Pac. 209:
“It has several times been held that the discretion given to the jury to provide for life imprisonment in such a case is not an arbitrary discretion to be exercised without regard to the circumstances of the particular case, but only where it appears to the jury that there is some circumstance that warrants or justifies the imposition of the lesser punishment. Of course, the conclusion of the jury on such a matter is final, but the provision under discussion contemplates that the state shall have jurors who are not so bound by conscientious opinions as to capital punishment that they will be unable to act as the circumstances of the case demand in view of the law.”
In State v. Mewhinney, 43 Utah, 135, 134 Pac. 632, L. R. A. 1916D, 590, Ann. Cas. 1916C, 537, it is said by Mr. Justice Frick:
“Finally it is contended that the court erred in its charge to the jury with respect to their right to recommend life imprisonment in case they found appellant guilty of murder in the first degree. The court, in calling attention to the statute upon that subject which confers the right upon the jury to recommend life imprison*421ment in case they find appellant guilty of "first degree murder, charged as follows:
" ‘In considering this question you are not restricted by any rule of law or public policy, hut are entitled to decide the question from such considerations as may appeal to you as reasonably and conscientiously entitled to be weighed in determining the giving or withholding of such recommendation.’
“It is contended that this charge is open to the same objection as the one which we condemned in the case of State v. Thorne, 39 Utah, 208, 117 Pac. 58. This contention is not tenable. The court in this case in no way did, nor attempted to, direct or control the judgment of the jury in arriving at a conclusion upon the question of recommendation.”
Every member of this court has given careful and painstaking consideration to all the questions urged upon the appeal and in the argument for a rehearing. Our conviction is that the competent evidence admitted in the case, notwithstanding the errors complained of, conclusively shows that the jury could not consistently have reached a different conclusion. The denial of a new trial by the district court was not an abuse of discretion. The petition for rehearing is denied.
GIDEON, THURMAN, CHERRY, and FRICK, JJ., concur.